DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected groups, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/12/2022.
3.	Applicant's election with traverse of Group I in the reply filed on 01/12/2022 is acknowledged.  The traversal is on the ground(s) that the subject matter among groups is not independent and distinct as required by statute and different classifications as recited by the USPTO are not independent adequate grounds for rejection.  This is not found persuasive because of the reasons set forth in the Election/Restriction requirement, Office Action mailed 01/07/2022 wherein the different status and different classification of group of invention have been identified. Applicant’s traversal is also not found persuasive because the searches for each group are not co-extensive and additional search would necessarily be required for the combination of inventions. 
	The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
4.	Claims 14-15 and 17 are objected to because of the following informalities:  

Claim 15 recites “the first and second longitudinal ends” in line 2, but should read “first and second longitudinal ends”.
Claim 17 recites “the second longitudinal end” in lines 1-2, but should read “a second longitudinal end”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the dependency of claim 4 is unclear because claim 4 cannot depend on itself and it is unclear to which the full extent of claim 4 entails. For this reason claim 4 would be considered indefinite. For examination purposes claim 4 will be interpreted as “[t]he valve of claim 3”. Correction is required. 
claim 5, the dependency of claim 5 is unclear because claim 5 cannot depend on itself and it is unclear to which the full extent of claim 5 entails. For this reason claim 5 would be considered indefinite. For examination purposes claim 5 will be interpreted as “[t]he valve of claim 4”. Correction is required. 
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 1-3, 11-13 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Proulx et al. (US 20070106264 A1), hereinafter referred to as “Proulx”.
Regarding claim 1, Proulx teaches a valve (see Figures 1-4) comprising: a valve body (body (4)); and a valve stem (plunger (18)) disposed at least partially within the valve body (see Figure 1), the valve stem (18) comprising a sidewall defining a central lumen (fluid channel (27) having sidewalls to define the channel, see Figure 1) and at least one opening (opening (26)) in the sidewall (see Figure 1), wherein the valve is adapted to prevent fluid flow through the lumen when the at least one opening is disposed within the valve body (4) and permit fluid flow 
Regarding claim 2, Proulx further teaches wherein the valve (see Figures 1-4) is adapted to selectively restrict fluid flow relative to a bag (upstream component (72)) (the valve device can be in a closed position which there is no fluid passage formed in the plunger to the upstream component (72), see Paragraph [0047]) (see Figure 4) containing a biologically active or pharmaceutical composition (connector valve is used in the pharmaceutical and biopharmaceutical industry, see Paragraph [0002]).
Regarding claim 3, Proulx further teaches wherein the valve stem (18) defines a locking flange (cam (32)) extending from the sidewall (see Figure 1), and wherein the locking flange (32) is adapted to engage with a retention feature (cam slot (36)) to selectively maintain the valve stem in an open and closed configuration (cam slot selectively used to limit the length of travel of the plunger to allow the plunger to be in an open/closed position, see Paragraph [0042-0044]).
Regarding claim 11, Proulx further teaches wherein a first longitudinal end (44) (farthest most end of the first portion of fluid channel (27), see Figure 1) of the central lumen of the valve stem is closed (end (44) is closed, see Figure 1).
Regarding claim 12, Proulx further teaches wherein the at least one opening (26) comprises a plurality of openings (plunger (18) also contains one or more openings (26), see Paragraph [0040].
claim 13, Proulx further teaches wherein a planar surface disposed on a first longitudinal end of the valve stem (planar surface of first longitudinal end (44)) is tangent with the at least one opening (the planar surface of the a first longitudinal end (44) can have a surface tangent to the opening (26), see in Figure 1 and 4).
Regarding claim 15, Proulx further teaches wherein the at least one opening (26) is adapted to be disposed between the first and second longitudinal ends of the valve body when the valve is in the closed configuration (opening (26) is disposed between the first and second longitudinal ends of the valve when in closed position, see Figure 1).
Regarding claim 16, Proulx further teaches wherein the valve comprises: a first seal (38) disposed between the valve stem (18) and the valve body (4) at a location between the at least one opening and a second longitudinal end of the valve stem; and a second seal (38) disposed between the valve stem and the valve body at a location between the first longitudinal end of the valve stem and the at least one opening (one or more seals (38) are arranged along the length of the plunger (18) to form a liquid tight seal between various portions of the plunger, see Paragraph [0042]) (see Figure 1) .
Regarding claim 17, Proulx further teaches wherein the valve stem (18) defines a barbed interface (30) adjacent to a second longitudinal end (as shown above) adapted to receive a fluid conduit (barb design (30) connects to the next downstream component, see Figure 1 and 2) (see Paragraph [0041]).
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Proulx and Yamane (JP H0658431 A, as cited in the provided translation).
Regarding claim 4, Proulx teaches all of the limitation discussed above in claim 3. However, Proulx does not explicitly disclose wherein the valve body defines a first stop feature 
Yamane teaches wherein the valve body (2) defines a first stop feature and a second stop feature spaced apart by an adjustment length (sliding portion (8) is adapted to contact the first stop feature when a valve is open and contact the second stop feature when the valve is closed, see Paragraph [0008]) (see below), and wherein the locking flange (sliding portion (8)) is translatable along the adjustment length (translatable along a length (L), see Figure 2)(see Paragraph [0008]).
[AltContent: textbox (First stop feature )][AltContent: textbox (Second stop feature )][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    255
    281
    media_image1.png
    Greyscale

Proulx and Yamane are analogous art because both deal with a flow regulating valve for fluids. 

Regarding claim 5, Proulx and Yamane teaches all of the limitation discussed above in claim 4. Yamane further teaches wherein the adjustment length, LA, is no less than a shortest distance, Do, between a first longitudinal end of the valve stem and the at least one opening (the adjustment length (L) is no less than the shortest distance between the first longitudinal end of the valve and the opening, as shown relatively below). 
[AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (Shortest distance (Do))][AltContent: textbox (Adjustment length (LA))][AltContent: arrow]
    PNG
    media_image2.png
    282
    249
    media_image2.png
    Greyscale

Regarding claim 6, Proulx and Yamane teaches all of the limitation discussed above in claim 5. Yamane further teaches wherein the locking flange (8) is adapted to contact the first 
Regarding claim 7, Proulx teaches all of the limitation discussed above in claim 5. However, Proulx do not explicitly disclose wherein the retention feature is installable between the first and second stop features.
Yamane teaches wherein the retention feature (knob portion (28) with guide ring (7)) is installable between the first and second stop features (between the first and second stop features as shown above).
Proulx and Yamane are analogous art because both deal with a flow regulating valve for fluids. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the retention feature of Proulx and replace it with the retention feature of Yamane. Yamane teaches the valve system is capable of precise set pressure when the pressure in the pipe is required to be safe for the equipment of the pipe system (see last paragraph [0006]).
Regarding claim 8, Proulx and Yamane teaches all of the limitation discussed above in claim 5. Yamane further teaches wherein retention feature is adapted to contact the second stop feature when the valve is in the open configuration and contact the first stop feature when the valve is in the closed configuration (guide ring (7) which is a component of knob (28) will come into contact with the first stop feature when valve is close, see Figure 1, and come into contact with the second stop feature when open, see Figure 2).
claim 9, Proulx teaches all of the limitation discussed above in claim 5. However, Proulx does not explicitly disclose wherein the retention feature is moveable between an engaged position and a disengaged position.
Yamane teaches wherein the retention feature (knob (28) and guide ring (7)) is moveable between an engaged position and a disengaged position (lock nut (5) can be used to lock the movement of the adjustment ring (1) into position leading the knob (28) and guide ring (7) to be disengaged, see Paragraph [0008]). 
Proulx and Yamane are analogous art because both deal with a flow regulating valve for fluids. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the retention feature of Proulx and replace it with the retention feature of Yamane. Yamane teaches the locking nut would prevent the sliding of the valve head and prevent slack of the valve (see Paragraph [0008]). 
14.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Proulx and Cast (US 3465778 A).
Regarding claim 10, Proulx teaches all of the limitation discussed above in claim 1 and Proulx further teaches an opening an opening force and a closing force (plunger (18) can be moved to a closed and open position, see Paragraph [0045]). However, Proulx does not explicitly disclose wherein an opening force, Fo, required to move the valve stem to an open configuration, is approximately equal to a closing force, Fc, required to move the valve stem to a closed configuration, as measured when fluid pressures on both longitudinal ends of the valve stem are approximately equal.

Proulx and Cast are analogous art because both deal with a control valve system for fluids. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the shape of the openings/valve stem shape of Proulx and further include the shape of the grooves/the angle of the ports, as taught by Cast. Cast teaches these design choices are selected so that the resultant reaction force due to these changes in momentum is in an opening direction and equal to the previously mentioned closing force. The sleeve, therefore, is able to accurately maintain the pressure in chamber and a predetermined level above the pressure in conduit during conditions of high bypass flow. As such, the pressure differential across the metering valve is maintained constant, enabling it to accurately schedule fluid over a broad range of flow rates (see Col. 4 lines 31-41).
15.	Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Proulx.
Regarding claim 14, Figure 1 in Proulx teaches the at least one opening (26). However, Figure 1 does not explicitly teach wherein the at least one opening is adapted to extend at least partially past the first longitudinal end of the valve body when the valve is in the open configuration.

It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the valve configuration of Figure 1 of Proulx and further include the at least one opening is adapted to extend at least partially past the first longitudinal end of the valve body, as taught by Figure 16 of Proulx. Proulx teaches the extended openings create fluid communication between one end and the other end of the device (see Paragraph [0066]).
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/E.R./ (1/28/22)
Examiner, Art Unit 3781                                                                                                                                                                                           
/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        28 January 2022